Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Applicants’ Remarks/Amendments

Applicants argue that the “references do not teach a reasonable expectation of success in producing the recited differentiated intestinal cell types when culturing intestinal enteroid or colonoid fragments.”   Applicants then argue several points.

Section A:  Mahe Does Not Teach Disrupting Enteroid/Colonoids into Fragments 
Applicants argue that Mahe does not teach disrupting enteroids/colonoids into fragments to make monolayers.  Applicants argue specifically, “A search of Mahe for the term fragment reveals nothing.  Moreover, the Office Action admits that neither Ingber nor Mahe teach that monolayers made from cells derived from enteroid or colonoids are able to differentiate into intestinal villi based on the flow from the microfluidic culture device.”
Mahe may not expressly mention the term fragment in the reference.  However, Section 5, 6.-7.  (Passaging of Cultured Enteroids and Colonoids) of Mahe mention that enteroids/colonoids can be broken up using dissociation enzymes.  Breaking up the colonoids/enteroids would inherently produce colonoid/enteroid fragments.  Although Ingber and Mahe fail to teach the differentiation of such cells into intestinal villi, the Foulke-Abel reference is relied upon to provide such a teaching.  Foulke-Abel states that, “an ideal microfluidic device for supporting ex-vivo human primary cell culture should consist of enteroid monolayer grown on a coated permeable scaffold in a perfusion chamber with controlled flow to introduce shear stress and slow to mimic peristalsis (Page 19, middle paragraph) which would mirror what is present in vivo.  Page 19 of Foulke-Abel further teaches that microvilla is indeed formed.  An artisan would have been motivated to have combined the teachings of Foulke-Abel with those of Ingber and Mahe since the microvilli structure produced by Foulke-Abel is similar to what is present in vivo.  

Section B:  The disclosure by Foulke-Abel is overstated

	Applicants argue that Foulke-Abel relates to culturing enteroids instead of enteroid/colonoid fragments.  Applicant further argues, “At no point does Foulke-Abel refer to fragmenting the enteroids before seeding them on the membrane.”  Foulke-Abel does mention a monolayer.  In order to grow a monolayer, cells must be provided.  Mahe teaches a method of generating such cells.  Mahe teaches a method of breaking up enteroids/colonoids so that they can be further grown/passaged/cultured.  There is nothing in the claims that further specifies what these fragments should look like or how they should respond/behave. Therefore, the Mahe teaching is appropriate because it produces enteroid/colonoid fragments which can be subsequently further passaged to produce monolayers. 

Section C:  The specification demonstrates surprising result when using “fragments” 

	Applicants argue, “it was found that successful epithelial cell seeding and efficient monolayer formation can only be achieved if using enteroid fragments.”   Applicants also argue that single intestinal cell suspensions and whole enteroids do not perform as well.  As argued previously, Section 5 of Mahe uses a dissociation enzyme that is capable of breaking up an organoid/enteroid structure.  After the dissociation enzyme has been applied, whole enteroids/colonoids no longer remain.  Furthermore, there is no indication in Mahe that the treatment results in a single cell suspension in Section 5.  The dissociation process taught in Section 5 of Mahe would break up the enteroids/colonoids into fragments.  Mahe even subsequently passages/recultures these cells.  Therefore, Mahe is passaging/reculturing fragments of enteroids/colonoids just like in the instant invention.  Thus, it would be expected that Mahe would achieve the same results as applicant.  Therefore, applicants’ results would not be unexpected.

D. The prior art does not rebut the specification’s teaching of surprising results

There is no evidence in the cited art that rebuts the surprising results and/or demonstrates that disrupting the enteroids to produce fragments, in accordance with claim 1e would not be detrimental to the function and/or structure of the fragments enteroids cells, thus precluding them from forming the recited differentiated intestinal cell type.”  
As argued above, Mahe, cited in the rejections, is doing exactly what is being done in the inventive entity.  Mahe is disrupting the enteroid/colonoid by dissociation which produces fragments that are subsequently cultured successfully.  Thus, Mahe does teach that successful culture of such enteroid/colonoid fragments is possible.  Mahe provides evidence that dissociating the enteroids/colonoids is not detrimental to the function and structure of the fragments because such fragments can be subsequently cultured again.  Examiner is not required to provide evidence that rebuts the surprising results.  
Further defining the structure of the fragments such as recited in paragraph [0092] of the Pre-grant publication may possibly be remedial.  It would be helpful to amend the claims so that they can easily be distinguished from Mahe which also produces such fragments.  

Double Patenting Rejection—“Applicant elects to defer filing a Terminal Disclaimer until the USPTO considers the claims allowable” Without a terminal disclaimer, examiner cannot withdraw the double patenting rejection.  


Response to Applicants’ Instant set of Claims


Claims 1-14 are under examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber (US 20140038279), Mahe “Establishment of Human Epithelial Enteroids and Colonoids from Whole Tissue and Biopsy” Journalized Visualized Experiments, Available Dec 2015, and Foulke-Abel “Human enteroids as an ex-vivo model of host-pathogen interactions in the gastrointestinal tract” Experimental Biology and Medicine 2014, 239, 1124-1134.

Ingber teaches a method of providing an in vitro intestinal model system (Figure 6A), the method comprising:  providing  intestinal cells comprising primary intestinal epithelial cells (Figure 6A, Experiment 1), ii a microfluidic culture device, the device comprising a porous membrane having first and second surfaces, said membranes in fluidic communication with a microchannel, said microchannel in fluidic communication with a source of fluid (Paragraph 6, Figure 6A), and iii intestinal epithelial cells (Figure 6A, Experiment 1) as in instant Claim 1a, seeding said second surface of said porous membrane with epithelial cells in order to create a seeded primary intestinal epithelial cells and establishing a culture of said intestinal endothelial cells on said first surface of said porous membrane (Figure 6A, Experiment 1) as in instant Claim 1c, expanding said seeded primary intestinal epithelial cells so as to create a monolayer of cells (Figure 6a) as in instant Claim 1d
Ingber teaches that intestinal epithelial cells from an established line are used in order to simulate the environment of the intestine.  However, Ingber fails to state that such cells are derived from enteroids/colonoids.   Mahe teaches that primary epithelial cells can be derived from enteroid/colonoid materials (Abstract).  An artisan would have been motivated to use samples derived from colonoid and/or enteroid material because they produce many distinct cell types present with an intestinal epithelium (Abstract).  An artisan would have been motivated to have used these cells taught by Mahe with the system of Ingber since they are a more realistic version of the cells in the intestinal tract as compared to an in vitro monolayer gut epithelial cells, and therefore provide a more realistic model of the epithelial environment within the intestine than cells derived from a monolayer (Abstract of Mahe).  Mahe teaches disrupting said intestinal enteroid and colonoid comprising primary intestinal epithelial cells into enteroid or colonoid fragments.  Section 5 of Mahe teaches that enteroid/colonoid material can be broken up using a ROCK inhibitor/Y-27632.  Absent evidence to the contrary, it would have been obvious for an artisan to have exposed the cells to the ROCK inhibitor for as long as needed in order to break up the enteroid/colonoid enough so that the cells could be harvested.  An artisan would have been expected to have optimized this process in order to obtain the greatest number of viable cells.  Therefore, it would have been obvious to have broken up the fragments in a manner so that they ended up with  2 to 100 cells each  (Page 3, 5. Passaging of Culturing Enteroids and Colonoids).as in instant Claim 1b.
Neither Ingber nor Mahe teach that monolayers made from cells derived from enteroids or colonoids are able to differentiate into intestinal villi based on the flow from the microfluidic culture device. However, an artisan would have been motivated to have broken apart the enteroid and/or colonoids and use those cells when seeding the monolayer exposed to continuous flow because Foulke-Abel states that “an ideal microfluidic device for supporting ex-vivo human primary cell culture should consist of enteroid monolayer grown on a coated permeable scaffold in a perfusion chamber with controlled flow to introduce shear stress and slow to mimic peristalsis” thus creating an environment similar to what is present in vivo (Page 19, middle paragraph). Page 19 of Foulke-Abel even states that microvilli is indeed formed. Because microvilli structure is similar to what is found in the intestine, it makes a useful and more reliable in-vitro model to study the intestine’s interactions with agents and/or bacteria (Abstract of Foulke-Abel). Therefore, an artisan would have been motivated to have utilized cells from enteroids and/or colonoids to create a monolayer capable of producing micro villi with intestinal folds. Since page 19 of Foulke-Abel does illustrate that a microvilli is formed, there is a high expectation for success as in instant Claim 1e, claim 2, claims 13-14,
Dependent Claims taught by Ingber
Ingber further teaches a method that comprises maintaining the culture of the intestinal epithelial cells (Figure 6a) in the microfluidic device as in instant Claim 7
Ingber teaches a method comprising providing fibroblasts, establishing a culture of said fibroblasts on said first surface of said porous membrane with said endothelial cells (Paragraph 105) as in instant Claim 10, wherein said fibroblasts are cultured on a hydrogel on said membrane (Paragraph 105) as in instant Claim 11,
Ingber teaches measuring the permeability of said intestinal barrier (Paragraph 123) as in instant Claim 12.
Dependent Claims taught by Mahe 
Mahe teaches disrupting in the presence of a ROCK inhibitor (Page 3, Section 5 Passaging of Cultured Enteroids and Colonoids) as in instant Claim 5
Mahe teaches wherein the ROCK inhibitor is Y27632 (Page 3, Section 5 Passaging of Cultured Enteroids and Colonoids) as in instant Claim 6
Mahe teaches that intestinal epithelial cells can be maintained in a medium comprising one or more factors such as Wnt-3a, EGF, Rspol1, Noggin, TGF-receptor inhibitor, and p38 MAPK inhibitor (Page 11, Discussion 3rd Paragraph) as in instant Claims 8-9
Dependent Claims taught by Foulke-Abel 
Foulke-Abel teaches that by withdrawing Wnt3A and other factors, such cells can be further differentiated into mucus producing goblet cells, enteroendocrine cells, and lysozyme producing Paneth cells (Page 4, bottom paragraph) as in instant Claim 3, 4
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one Known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”
n the present situation, rationales A,C,D,E,G are applicable. Ingber teaches that monolayer microfluidic device with continuous flow. Mahe teaches epithelial cells derived from enteroids/colonoids. Foulke-Abel teaches processes capable of further differentiating the cells and teaches the polarization of the cells using such a flow channel system. Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11,13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2,12,14,267-269,271-273,284-286 of copending Application No. 16/331,718 (reference application) in view of Ingber (US 20140038279). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 16/331,718  and 17/539,452. both teach a method of providing an intestinal model system that is able to differentiate epithelial cells into intestinal cells and intestinal villi.
Claim 1 of application 17/539,452 mentions that intestinal epithelial cells differentiate into intestinal cell types.  Claim 1 of application 16/331,718 is a bit more detailed because it specifically mentions that the cells differentiate into intestinal villi by the action of a flow rate.  Claim 1 of application 17/539,452 is not expressly stating that the fluid flow present results in differentiation into intestinal villi; Claim 1 of 17/539,452 just mentions that differentiation occurs to create two or more different differentiated intestinal cells.  Even though claim 1 of 17/539,452 doesn’t expressly state that the fluidic channel flow rate results in differentiation into intestinal villi, Ingber (US 20140038279) teaches that such a system with an active flow rate of 30µL/hr, 10% strain, 0.15 Hz can cause the spontaneous formation of intestinal villi (Paragraph 37).   
Instant claim 1 has the same limitations as claims 1,2, and 268 of 16/331,718 and Ingber (US 20140038279) teaches that the flow rate can indeed produce intestinal villi  Claim 2 has the same limitations as Claim 1e of application 16/331,718.  Instant claim 3 has the same limitations as claim 12 of application 16/331,718.  Instant claim 4  has the same limitations as claim 14 of application 16/331,718.  Instant claim 5 has the same limitations as claim 267 of 16/331,718.  Instant claim 6 has the same limitations as claim 284 of application 16/331,718.  Instant claim 7 has the same limitations as claim 269 of application 16/331,718.  Instant claims 8-9 have the same limitations as claims 285-286 of application 16/331,718.   Instant claim 10 has the same limitations as claims 271-272 of application 16/331,718.  Instant claim 11 has the same limitations as claim 273 of application of 16/331,718.  Instant claims 13-14 have the same limitations as claim 1e of application 16/331,718.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion

All claims stand rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632


/MARCIA S NOBLE/Primary Examiner, Art Unit 1632